Citation Nr: 1243371	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to a compensable rating for a left ear hearing loss. 
 
2.  Entitlement to service connection for a bilateral knee disability.  
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 



ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran performed verified active duty service from August 1981 to August 1985, November 2001 to November 2002, and from March 2003 to February 2004.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The Veteran has demonstrated no worse than Level III hearing in the left ear.  
 
 
CONCLUSION OF LAW
 
The schedular criteria for a compensable rating for the Veteran's left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).
 



REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony, to include at a September 2012 hearing before the Board.  
 
In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims noted that, unlike the rating schedule for hearing loss, extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Id. at 455.  The Board finds that the VA examinations are in compliance with Martinak and are adequate for rating purposes.  Id.  
 
In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication.
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  
 
The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  In the present case, the Board notes that the Veteran has been granted service connection for only one ear.  As such, VA regulations require that the non-service-connected ear be rated at Roman Numeral Level I.  See 38 C.F.R. §§ 3.383, 4.85(f).  
 
After reviewing the evidence of record the Board finds that a compensable rating for a left ear hearing loss is not warranted.  38 C.F.R. §4.85, Diagnostic Code 6100. 
 
The Veteran was afforded a VA examination in August 2009.  Audiometric readings were inconsistent and pure tone average and speech recognition were not in good agreement.  As such, the audiologist found that the audiometric readings were unreliable and not suitable for rating purposes.  There is no competent evidence to the contrary, and hence, the Board will not consider the results from the August 2009 study. 
 
The Veteran was then afforded a VA examination in January 2012.  Audiometric evaluation revealed pure tone thresholds, in decibels, as follows: 



HERTZ 



1000
2000
3000
4000
LEFT
20
25
30
25

The left ear puretone threshold average was 25 decibels.  Speech recognition was 80 percent in the left ear.  The examiner diagnosed a left ear sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.
 
In September 2012, the Veteran testified before the undersigned that he experienced difficulty with hearing, and believed that he needed hearing aids.  Although he indicated that his hearing may have worsened since his previous examination, he referenced not his 2012 VA audiological examination, but rather an earlier 2009 VA audiological examination.  In addition, the evidence preponderates against supporting the Veteran's contention that his hearing has worsened.  In this regard, there is no evidence that increased left ear hearing difficulties have led the appellant to seek medical care for this disorder, or any suggestion that a health care professional has advised him that his hearing has deteriorated.  The January 2012 examination is a very recent appraisal of his hearing loss, and it is adequate for rating purposes.  
 
The evidence of record, as detailed above, preponderates against entitlement to a compensable schedular rating.  The evidence of record simply does not allow for a compensable disability rating under the schedular criteria.  The audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and not Table VIA.  Applying the values of the January 2012 audiological examination to the rating criteria results in a numeric designation of Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Veteran, while competent to report symptoms such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities,  Such an opinion requires medical expertise which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 
 
Even after considering the Veteran's testimony as to the effects of the disability on his daily life, to include asking others to repeat themselves and difficulty hearing, the evidence shows that the rating criteria for a compensable rating are not met.  Lendenmann.
 
With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's left ear hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by this level of disability. 
 
The Board has also considered the decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the appellant does not meet the basic requirement for consideration of a total rating based on individual unemployability; namely, there is no suggestion that he is unable to maintain or sustain substantially gainful employment due to his left ear hearing loss.  38 C.F.R. § 4.16.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt; however, except to the extent indicated, the preponderance of the evidence is against the claim, and the doctrine is not otherwise for application.  Gilbert.
 
 
ORDER
 
Entitlement to a compensable rating for left ear hearing loss is denied.  
 
 
REMAND
 
Regarding the Veteran's claim of entitlement to service connection for a bilateral knee disability, additional development is needed prior to consideration on the merits.  
 
The Board finds that additional records should be sought, and if available associated with the claims folder.  This includes attempting to secure recent private records from Dr. Shetty.  In this respect, although the Veteran indicated that he received ongoing treatment for his knees from Dr. Shetty, the records associated with the file are only as recent as 2005.  Hence, further development is in order.  38 C.F.R. § 3.159.

In addition, the Veteran has reported that he served on active duty through 2005; however, the available DD Forms 214 show service only through 2004, and represent time periods that do not total the time entered for total active prior service.  As such, on remand, any missing DD Forms 214, as well as any missing service treatment records should be obtained.  In particular, the Veteran has indicated that a doctor provided a nexus statement regarding his knee and running, such that any treatment records from Warner Robins Air Force Base, 78th Medical Center should be requested.  

While on remand, recent VA treatment records since 2009 should be also obtained.  The Veteran should be requested to provide the necessary authorization and release forms where appropriate.  Where any requested records are unavailable, the Veteran should be so notified, and provided an opportunity to respond.  38 U.S.C.A. § 5103A.
 
The Veteran was diagnosed with bilateral knee arthritis from 2004 and 2006, although neither diagnosis was confirmed by X-ray.  Likewise, a X-ray report from May 2009 found that the Veteran's knees were normal.  The appellant contends that he was informed by a medical professional during his most recent period of service that his knee difficulties could be a result of running, and he has indicated that he was diagnosed as having tendonitis.  In light of the Veteran's current diagnoses, and reports of a medical nexus, which are not located in the current record, after securing any additional medical records, a VA examination should be secured.  38 U.S.C.A. § 5103A(d).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request and associate with the claims folder the Veteran's outstanding DD Forms 214, service personnel and treatment records, to include those from Warner Robins Air Force Base.  Further, the RO/AMC should request and associate with the claims folder outstanding private treatment records from Dr. Shetty, regarding the Veteran's left knee since 2005. Finally, the RO/AMC should  request and associate with the claims folder any outstanding VA treatment records dating since 2009.  For each records request, the RO/AMC must specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then, (a) notify the claimant of the specific records that VA is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond. 
 
2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed knee disability.  The examiner must be provided access to the claims folder, Virtual VA a copy of this remand.   Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed knee condition is related to service or any incident therein to include physical training.  A complete written rationale must be provided for any opinion offered.  The examiner must discuss the June 2004 assessment of arthritis and the May 2009 X-ray report of normal knees.  
 
3.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  

4.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  The RO must then readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


